Wright, J.
Aside from the adjudicated cases in this State, the writer of this opinion would have but little hesitation in holding that the defendants were personally liable *84upon this undertaking. By reference to the case of Haskins v. Edwards & Turner, 1 Iowa 426, it will be seen that the opposite doctrine (that they were riot thus liable) was regarded by a majority of the court as being amply sustained by the authorities, while the minority felt bound to yield to the previous case of Baker v. Chambers, 4 G. Greene 428. As I yielded th^n to the one case, so, upon the same ground, I feel bound by the several decisions since made upon the same subject. Winter, Administrator, v. Hite, et ux, 3 Iowa 142, and Lyon v. Adamson, et al, 7 Ib. 509. Following these cases, it seems to me very clear that these defendants are not personally liable. And this being the opinion of the other members of the court, the judgment below is reversed.